     Case 2:19-cv-12655-JCZ-MBN Document 64 Filed 07/29/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

  PETER HANSCHE                                         CIVIL ACTION


  VERSUS                                                NO: 19-12655


  CITY OF NEW ORLEANS, ET AL.                           SECTION: "A" (5)




                  ORDER RESETTING PRETRIAL CONFERENCE

      Due to a conflict in the Court’s schedule,

      Accordingly;

      IT IS ORDERED that the pretrial conference set for Thursday, July 29, 2021, at

11:00 a.m. is RESET for Monday, August 2, 2021, at 11:00 a.m. IN CHAMBERS.

      July 28, 2021



                                  _______________________________
                                          JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE
